Citation Nr: 1126051	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for left varicocele. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for left varicocele. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006, November 2006, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In the May 2006 rating decision, the RO denied the claim for service connection for hypertension and in the November 2006 rating decision, it denied the claim for service connection for erectile dysfunction.  The RO, in the January 2010 rating decision, declined to reopen the previously denied claim for service connection for left varicocele because no new and material evidence had been received.   

As a matter of history, the RO originally denied the Veteran's claim for entitlement to service connection for left varicocele in April 1980.  At that time, the RO denied the claim by finding that it existed prior to the Veteran's service and the evidence did not show it was aggravated during his period of service. 

In September 2010, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, and with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes that subsequent to the September 2010 hearing, the Veteran submitted additional evidence, including VA treatment records, where some of those records appear to be pertinent to the claims on appeal.  The Veteran has not submitted a waiver of initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2010).  Regardless, the Board finds that it may proceed with adjudications of claims.  The majority of the evidence does not relate to the Veteran's claimed disorders.  Furthermore, to the extent that it does concern such disorders, the evidence is duplicative of the evidence that was considered by the AOJ, in that it only shows that the Veteran has continued to receive VA treatment for his current disorders.  Therefore, it has no bearing on the issue on appeal and is not pertinent. As such, the Board may proceed with a decision without prejudice to the Veteran, and it is unnecessary to refer the case to the AOJ for further review.  See id.

The issue of entitlement to service connection for erectile dysfunction, hypertension and left varicocele are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1980 rating decision, the RO denied service connection for left varicocele, and the Veteran did not appeal that decision and it is final. 

2.  Since the April 1980 rating decision, the Veteran submitted new and material evidence that relates to the unestablished facts that are necessary to substantiate the claim and they raise a reasonable possibility of substantiating that claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for left varicocele.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Initially, it is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for a skin disorder of the feet, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim. 

2.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for left varicocele was originally denied in an April 1980 rating decision.  At that time, the RO determined that the left varicocele pre-existed the Veteran's period of service and it was not aggravated by his period of service.  The Veteran did not appeal, and that decision became final. 

The evidence of record at the time of the April 1980 rating decision consisted of the Veteran's service treatment records and some private medical records.  The service treatment records show that left varicocele was noted on the Veteran's December 1965 examination prior to enlistment.  Subsequent service treatment records starting in January 1966 show that the Veteran sought treatment for left varicocele.  The Veteran reported his symptoms had been "present for 8 months" and his left testicle had become more tender.  A January 1966 consultation report shows that the examiner felt that the Veteran's symptomatology warranted surgical invention, but he recommended that it be post-pone until after his basic training.  October 1966 service treatment records show that the Veteran reported enlargement of his left testicle and increasing discomfort since his time in boot camp.  It was recommended that he use support to relieve discomfort.  None of the additional service treatment records shows that any surgery was performed.   On the report of a September 1967 examination prior to separation, no abnormalities were recorded.  

At the time of the last final rating decision, the record also contained some private medical treatment records dated from 1974 to 1979, but none of these records show any genitourinary problems. 

The RO denied the Veteran's claim for service connection for left varicocele in April 1980, because it determined that left varicocele pre-existed the Veteran's period of service and there was no evidence of aggravation during his period of service.  

Since April 1980, additional private and VA medical treatment records were added to the record.  Collectively, these additional treatment records show that the Veteran has been diagnosed with, and treated for, hypogonadism and organic impotence.  The record also now contains the Veteran's testimony from the September 2010 Board hearing.  During that hearing, the Veteran reported that his left varicocele was asymptomatic prior to his entrance into service and that while he was stationed in Vietnam, his symptoms worsened.  

The Board finds that the additional evidence received since the April 1980 rating decision relates to the unestablished fact necessary to substantiate the claim.  
Indeed, the record indicates that the Veteran's has an additional symptomatology associate with his history of left varicocele and he has provided testimony that suggests that his disorder was aggravated by his period of service.  Such evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

The Board accordingly finds new and material evidence has been received to reopen the claim for service connection on appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for left varicocele, is reopened. 


REMAND

As noted above, with regard to the claim for service connection for left varicocele, VA has received additional evidence which is sufficient to reopen the Veteran's claim; however, additional development is necessary prior to adjudication of the appeal on the merits.  Specifically, a remand is required to provide the Veteran with a VA examination.

The record shows that the Veteran had a left varicocele upon his entrance into service.  Additional service treatment records shows that he sought treatment for pain and discomfort related to the left varicocele.  Although it was recommend that he undergo surgery related to the left varicocele at least once during his period of service, it does not appear he receive any treatment beyond medication and supportive devices.  

The RO/AMC should provide the Veteran with a new VA examination to obtain a medical opinion as to whether the Veteran's left varicocele was aggravated by his period of active service.  

The Board now turns to the issues of entitlement to service connection for erectile dysfunction and hypertension, to include as secondary to service-connected diabetes mellitus.  The Veteran asserts that his erectile dysfunction and hypertension are caused or aggravated by his service-connected diabetes mellitus.  He has provided medical evidence that supports his assertion that his erectile dysfunction, in part, is related to the medication he takes for his diabetes mellitus.  See private medical statements from Dr. KL dated September 2009.   The Veteran has testified that "according to my private physician diabetes and hypertension go hand-in-hand."  See September 2010 Board Hearing transcript, page 3.  While the record shows that the Veteran has been provided with a previous VA examination to obtain medical opinions on whether his erectile dysfunction and hypertension are related to his service-connected diabetes mellitus, the VA examiner did not provide an opinion on whether the Veteran's erectile dysfunction and hypertension were permanently aggravated by his service-connected disability.  

The Board notes that, under 38 C.F.R. § 3.310 (a), secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition, beyond the natural progression of the disease, which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

 A remand is needed to provide the Veteran with a VA examination and to obtain a medical opinion on whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his erectile dysfunction and hypertension have been permanently aggravated by his service-connected diabetes mellitus.  See Allen v. Brown, supra.  



Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file. 

2. Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of any current left testicle disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

In the examination report, the examiner should provide an opinion, with supporting rationale, as to the following questions:

a. What are the current diagnoses pertaining to the Veteran's left testicle?  If any diagnosed disability is considered to have pre-existed the Veteran's period of service, this should be specifically stated.

b. With respect to any preexisting condition, was it aggravated beyond the normal progress of the disease during or due to the Veteran's military service?

c. Is it at least as likely as not that any other diagnosed left testicle disorder (i.e., not pre-existing service) is related to the Veteran's military service?

The examiner should provide a clinical rationale for any opinion expressed.  If he or she is unable to answer any of the above questions, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3. The RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the Veteran's erectile dysfunction and hypertension were caused or aggravated (permanently worsened) by the service-connected diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

It is then requested that the VA examiner indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed erectile dysfunction or hypertension is caused or aggravated by his service-connected diabetes mellitus.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings contained in the previous VA examination report and the medical statement from Dr. KL, as well as, any other pertinent medical nexus evidence of record.   
A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


